Title: To John Adams from Rembrandt Peale, 17 December 1800
From: Peale, Rembrandt
To: Adams, John



Sir
Philada. Dec 17th: 1800.

I take the liberty of addressing a few lines to your Attention; when it must otherwise be much engaged—I shall therefore be explicit. My fondness to my Professional Art is in some degree known to you; perhaps it may be more so, when I declare, that it is my Utmost Ambition to be eminent in it. My Youth and fondness have supported me as yet in an unfavorable Soil; but I am prompted to hope that the Intercourse with France will afford me an Opportunity of viewing for the first time, some of the celebrated Models of Perfection which they possess.
That which I solicit, therefore, is from the Presumption that you will lend a fostering hand to the aspiring Genius of an American—that should a case occur in the Nominations to France (England or Italy) where my Attention, regularity or talents may be employed, without Injury to my small Family, so as to leave some portion of Leisure for my favorite pursuit;—in thus enabling me to obtain my wish, you will confer a lasting obligation on my Gratitude. It will not be amiss to Mention, that for some Years I have had a pretty good Acquaintance with the French language, which in a short time may be made perfect.
I remain, Sir, / with respect your / Hble Srvnt.

Rembrandt Peale.